
	
		I
		112th CONGRESS
		2d Session
		H. R. 5900
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2012
			Mr. Lankford
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To modify the training requirements for certain fire
		  departments applying for Federal grants.
	
	
		1.Training requirement
			 modification
			(a)In
			 generalAny fire station
			 serving a rural area may apply for a grant from the Federal Government for
			 which it would otherwise be eligible regardless of whether it has completed the
			 National Incident Management System (NIMS) training.
			(b)Delayed
			 trainingAny fire station
			 serving a rural area that receives a grant for which it applied under
			 subsection (a) shall complete such training by the end of the period of time
			 covered by the grant award and may claim the cost of such training as an
			 allowable cost under the grant award.
			(c)Fire station
			 serving a rural area definedIn this section, the term
			 fire station serving a rural area means any fire department with
			 a service area that comprises all territory, population, and housing units in
			 rural areas or outside a city or town with a population of less than 20,000
			 people.
			
